Citation Nr: 1627108	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  02-11 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (claimed as a nervous condition), to include anxiety discomfort and depression. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral ankle disability. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a sinus disability. 

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability. 

5.  Entitlement to service connection for an ulcer disorder, due to taking the prescription drug Motrin.

6.  Entitlement to service connection for a left hip disability.


7.  Entitlement to service connection for a tooth injury.

8.  Entitlement to service connection for a bilateral thigh disability.

9.  Entitlement to service connection for varicose veins with an ulcer in the left leg, to include as secondary to a service connected left knee disability.

10.  Entitlement to service connection for an acquired psychiatric disorder.

11.  Entitlement to service connection for a bilateral ankle disability.

12.  Entitlement to service connection for a sinus disability, to include sinusitis and rhinitis.

13.  Entitlement to service connection for a right shoulder disability.

14.  Entitlement to an effective date earlier than April 2, 2001, for the grant of service connection for degenerative joint disease of the left knee.

(The issues of entitlement to increased ratings for left patellofemoral joint syndrome, with accessory ossification, and painful pre-tibial scarring of the left leg with chronic periostitis are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to July 1981 and from February 1982 to August 1982, with other periods of inactive duty.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2004, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's electronic claims file.

In October 2005, the Board remanded these claims for further development.  In April 2010, the Board denied the claims listed above, remanded increased rating claims for left patellofemoral joint syndrome, with accessory ossification, and painful pre tibial scarring of the left leg with chronic penostitis, as well as granting a claim for service connection for tinnitus.

Thereafter, in June 2010, a different Acting Veterans Law Judge held a hearing on the above increased rating issues.  This transcript also has been associated with the electronic claims file.  

Subsequently, the Veteran appealed the April 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012
Memorandum Decision, the Court ordered that the April 2010 Board decision be set aside and remanded all claims for readjudication.  The Court's decision stated that the two issues of entitlement to increased initial ratings for left patellofemoral joint syndrome, with accessory ossification, and painful pre tibial scarring of the left leg with chronic penostitis were denied by the Board in the April 2010 decision.  However, the Board did not deny these issues but remanded to afford the Veteran a hearing, which was conducted in June 2010 as referenced above.  As the undersigned in this matter has not taken testimony on these two issues, they will be the subject of a separate decision that will be issued simultaneously with the matters reflected above.

The issues again were remanded by the Board in August 2013 for additional development.  The matter again is before the Board.

The record reflects that after the final supplemental statement of the case (SSOC) additional evidence has been associated with the electronic claims file.  No subsequent SSOC was issued, but this is not necessary because in a September 2015 statement the Veteran's representative submitted a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2015).  The Board recognizes that the Veteran subsequently submitted evidence of a left foot disability; however, this issue is not currently on appeal to the Board and is not relevant to the claims herein.  To the extent that this information would be considered a part of the one of the claims on appeal, the information of record prior to September 2015 included information as to a left foot hallux valgus disability and, as such, is wholly repetitive of this evidence.

In May 2015, the Veteran resubmitted a March 2014 notice of disagreement with an August 2013 rating decision that denied (in relevant part) entitlement to service connection for a low back condition, a right knee condition, and special monthly compensation based on the need for Aid and Attendance / Housebound status.  This submittal cannot be construed as a timely substantive appeal of the February 2015 Statement of the Case (SOC) that continued the denial of these issues, as it was received outside of the statutory time period for a timely appeal.  As to whether this submission could be construed as a claim, the Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

As indicated above, the Veteran has filed a claim for a dental condition, specifically for a tooth injury.  Service connection for a dental disorder is compensable under certain circumstances, but also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the rating decision, statement of the case (SOC), and supplemental statements of the case (SSOCs) denied the Veteran's dental claim for VA compensation purposes, but did not adjudicate the Veteran's claim as one for dental treatment purposes.  Accordingly, the Board has limited its decision and review of the Veteran's dental condition claim to the entitlement for VA compensation purposes aspect and REFERS the dental condition claim for dental treatment purposes aspect to the appropriate VA Medical Center.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disorder, right shoulder disability, sinus disability, bilateral ankle disability, left hip disability, bilateral thigh disability, stomach ulcer disability, and varicose vein / stasis ulcer disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed April 1999 rating decision denied entitlement to service connection for a nervous disorder, claimed as anxiety discomfort and depression. 
 
2.  Evidence received since the April 1999 rating decision raises a reasonable possibility of substantiating the Veteran's nervous disorder claim.
 
3.  An unappealed April 1991 rating decision denied entitlement to service connection for a bilateral ankle disorder; in a January 1998 rating decision, the RO denied entitlement to service connection for a left ankle disability and did not thereafter perfect an appeal. 
 
4.  Evidence received since the April 1991 rating decision raises a reasonable possibility of substantiating the Veteran's bilateral ankle disability claim. 
 
5.  An unappealed April 1991 rating decision denied entitlement to service connection for a sinus disorder. 
 
6.  Evidence received since the April 1991 rating decision raises a reasonable possibility of substantiating the Veteran's sinus disability claim.

7.  Unappealed November 1982 and April 1991 decisions denied entitlement to service connection for a right shoulder disorder. 

8.  In a June 1997 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for a right shoulder disorder; the Veteran filed a timely notice of disagreement with that denial in August 1997; and a statement of the case was not issued. 

9.  Evidence received since the April 1991 rating decision raises a reasonable possibility of substantiating the Veteran's right shoulder disability claim.

10.  The preponderance of the evidence is against finding that the Veteran has a current tooth injury, or residuals thereof, that was incurred in or is otherwise related to military service. 
 
11.  A November 28, 1990, statement from the Veteran indicated, "Please include arthritis as service related caused by my present conditions knee [and] leg condition" reasonably raised a claim for arthritis of the left knee.

CONCLUSIONS OF LAW

1.  The April 1999 rating decision that denied entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the April 1999 rating decision in relation to the Veteran's claim for entitlement to service connection for a nervous condition is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The April 1991 rating decision that denied entitlement to service connection for a bilateral ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  Evidence received since the April 1991 rating decision in relation to the Veteran's claim for entitlement to service connection for a bilateral ankle disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The April 1991 rating decision that denied entitlement to service connection for a sinus disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

6.   Evidence received since the April 1991 rating decision in relation to the Veteran's claim for entitlement to service connection for a sinus disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The April 1991 rating decision that denied entitlement to service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

8.  Evidence received since the April 1991 rating decision in relation to the Veteran's claim for entitlement to service connection for a right shoulder disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  Entitlement to service connection for a tooth injury, for compensation purposes, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 4.150, 17.161 (2015).

10.  The criteria for entitlement to an effective date of November 28, 1990, but no earlier, for the grant of service connection for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's Virtual VA and VBMS electronic claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims to reopen based on new and material evidence, the Board is aware of the interpretations of VA's Office of General Counsel (OGC) with respect to the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  See VAOPGCPREC 6-2014 (November 21, 2014).  As discussed in more detail below, however, sufficient evidence is of record to grant the applications to reopen the Veteran's claims for entitlement to service connection for a nervous condition, bilateral ankle disorder, sinus disorder, and right shoulder disorder.  Thus, any errors in complying with the notice or assistance requirements with respect to those issues are moot.  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328   (Fed. Cir. 2006). 

Regarding the claim for entitlement to service connection for a tooth injury, the RO did not provide the Veteran with an adequate preadjudicatory notice letter.  However, the RO cured the procedural defect by sending several duty-to-assist notice letters subsequent to the initial rating decision that complied with the regulations at 38 C.F.R. § 3.159, as well as the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specifically, letters sent to the Veteran in February 2004, November 2005, March 2006, and August 2008 notified the claimant of the information and evidence not of record that was necessary to substantiate the claims of service connection, which information and evidence VA would obtain, and which information and evidence the claimant was expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. 

The March 2006 and August 2008 letters complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  As these letters also provided notice of how initial ratings and effective dates are assigned, the Veteran has received adequate notification with regard to the earlier effective date claim. 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 48 (2010), the United
States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here the VLJ identified the issues on appeal during the hearing and testimony was obtained.  Indeed, based in part on the evidence elicited during the hearing the Board remanded the Veteran's claims for additional development.  Significantly neither the Veteran nor his, representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent, with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, scheduled him for VA examinations when appropriate, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise.  Records from the Social Security Administration (SSA) have been associated with the claims file, including records submitted by the Veteran in 2011, which were a primary basis of the prior Court Order vacating the Board's previous decision.  
With respect to the Veteran's claims for service connection for a tooth injury, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As will be discussed in greater detail below, there is no evidence of in-service traumatic damage to the teeth, gum, or surrounding bone.  Moreover, the Board notes that entitlement to service connection for periodontal gum disease is not permitted under the applicable regulations.  Under such circumstances, the Board finds that obtaining a VA examination or opinion is not necessary to decide this appeal.  38 C.F.R. § 3.159.

Based on the multiple notice letters, multiple VA examination reports, the association of requested records, confirmation as to the association of SSA records, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

New and Material Evidence

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The applicable VA regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant and which, by itself, or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

The above regulation was in effect at the time of the Veteran filed his applications to reopen the previously denied claims of service connection, prior to August 2001. 

As of August 29, 2001, VA amended the regulation pertaining to new and material evidence.  For claims filed as of August 29, 2001, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (in effect since August 29, 2001). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In a November 1982 rating decision, the RO denied entitlement to service connection for a right shoulder disability.  The rating decision acknowledged a report at entrance into service of a right shoulder injury in 1973 and a service treatment record of April 14, 1982, showing complaints of right shoulder problems.  That service treatment record indicated the Veteran had reported painful right shoulder girdle muscles since 1973 and had received some form of injection into the trapezius area in the past.  Physical examination at that time showed no muscle atrophy, normal range of motion, no specific tenderness, no spasm or tightness.  X-ray of the right shoulder was normal.  In addition, no service treatment records contained evidence of an in-service injury to the right shoulder.  Although the basis of the denial was not explicitly explained, based on the above it appears to have been that the Veteran had complained of right shoulder pain from long before entry into service, and there was no evidence of a right shoulder injury during service or chronic right shoulder disability at the time of discharge. Neither a notice of disagreement nor new and material evidence was received within the subsequent one-year period. 

In an April 1991 rating decision, the RO again denied entitlement to service connection for a right shoulder disability.  The RO also denied claims of entitlement to service connection for sinusitis and a bilateral ankle disability.  The basis for the denials was that none of the disabilities were noted on the separation examination of August 1982 and the induction examination of February 1982 showed a history of a right shoulder injury prior to service and a history of sinusitis.  The Veteran was treated during service for sinusitis, right shoulder pain, and ankle sprains; however, at the time of the April 1991 rating decision, there was no evidence of chronic conditions of the right shoulder or ankles that had their onset during service.  Regarding the sinusitis, the RO explained that the sinusitis was shown to have existed prior to service, and there was no indication of aggravation of the condition during service.  As to the right shoulder, the rating decision concluded that a chronic right shoulder disability was not shown during service or since separation from service.  As to the bilateral ankle claim, no current chronic disability of either ankle was shown by the record.

The Veteran was notified of the decision and of his appellate rights, but a notice of disagreement was not received within the subsequent one-year period nor was new and material evidence received during that period. 

In a June 1997 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a right shoulder disability.  The Veteran filed a timely notice of disagreement with that finding in August 1997.  An SOC on that issue was not subsequently issued.  As such, the June 1997 rating decision is not final with respect to the right shoulder claim, as there was a timely appeal of the denial.  As such, the Board will consider whether there has been new and material evidence received for the right shoulder claim since the final April 1991 rating decision.  

Meanwhile, a January 1998 rating decision denied entitlement to service connection for a left ankle disability, indicating that there was no evidence of a left ankle disability that was incurred in or aggravated by service. The Veteran filed a notice of disagreement in May 1998, a statement of the case issued on September 25, 1998, and a VA Form 9 was received in April 1999.  As the substantive appeal was not received within 60 days of the issuance of the statement of the case or within one year of the date the rating decision was mailed (February 2, 1998), it was untimely.  38 C.F.R. § 20.302.  Thus, the January 1998 rating decision is final.  

An April 1999 rating decision denied a claim of entitlement to service connection for anxiety discomfort and depression, to include as secondary to the Veteran's service-connected left leg disability.  The rating decision concluded that the evidence did not show that an anxiety or depressive disorder was related to the service-connected left leg disability or evidence of such a disability during military service.  The Veteran was notified of the April 1999 decision and of his appellate rights, but a notice of disagreement was not received within the subsequent one-year period nor was new and material evidence received during that period. 

Currently, the Veteran contends that he has current disabilities of the right shoulder and both ankles, sinusitis, and a nervous disorder, all of which were either incurred in or aggravated by service.  He also alleges that his psychiatric, bilateral ankle, and right shoulder disabilities were caused or aggravated by his service-connected left knee disability.

In essence, at the time of the prior denial of service connection for a right shoulder disability, the RO determined that new and material evidence had not been received to reopen a previously denied claim.  The prior rating decisions had denied the right shoulder claim on the bases that right shoulder problems had preexisted service, were not aggravated in service, there was no chronic right shoulder disability shown at separation from service, and there was no current right shoulder disability.  

The original bilateral ankle claim was denied because the evidence at that time did not show that the Veteran had a current chronic bilateral ankle disability. 

Additionally, at the time of the prior denial of entitlement to service connection for sinusitis, the RO determined that the Veteran's sinusitis preexisted service and was not aggravated therein.  The RO also specifically discussed the absence of a current chronic condition.

Regarding the claims of entitlement to service connection for a psychiatric disability, at the time of the last prior denial in April 1999 the RO determined that there was no evidence of a chronic psychiatric condition during service and no evidence that any of the Veteran's anxiety or inability to cope with stress was related to his service-connected disabilities. 

These RO decisions are final.  38 U.S.C.A. § 7105. 

Regarding the nervous condition, the new evidence added to the claims file noted diagnoses of dysthymia, mood disorder, major depressive disorder, anxiety, posttraumatic stress disorder (PTSD), and schizoaffective disorder.  Several of these psychiatric disorders were not part of the record at the time of the last final denial of the claim in April 1999.  In addition, in a September 2011 statement the Veteran contended that his psychiatric problems began after being hit in the head with a baseball while stationed at Fort Riley, including concentration problems and depression.  He also claimed that current psychiatric problems were related to service-connected left knee symptoms, due to the associated pain, stress, tension, and difficulty sleeping.  Although certain general statements of such a nature were of record at the time of the last adjudication of the claim, the September 2011 statement included additional symptoms the Veteran claimed began during service or that he attributed to his psychiatric problems.  The Board acknowledges that the Veteran is not competent to specifically link psychiatric symptoms to a service-connected orthopedic disability, but the timing of his reports of problems in service and in relation to his left knee problems do generally support his claim.

As to the bilateral ankle disability, in March 1999 the Veteran was prescribed a neoprene sleeve for his left ankle, but complained that it did not give him sufficient support.  A May 1999 MRI of the right ankle showed joint effusion indicating post-traumatic synovitis.  In May and June 1999, the Veteran underwent physical therapy for sprain/strain, ankle, unspecified, of the right foot/ankle.  In September and October 2010, the Veteran was assessed with degenerative joint disease of the bilateral ankles.  The Board recognizes that the Veteran has been involved in multiple motor vehicle accidents since his separation from service that have included injuries to the ankles; however, since the time of the last final denial of his claim the Veteran has been diagnosed with bilateral ankle disabilities.  He also asserted in a February 2015 statement that he had a left ankle condition in service and that he was treated for this condition after service. 

As to the Veteran's claimed sinus condition, in July 2000 and December 2000, the Veteran was diagnosed with chronic sinusitis.  In April 2008, the Veteran reported having recently been hit in the face with a fishing rod.  A resulting CT scan showed a right nasal cavity mass.  The Veteran reported a history of sinus problems, but no recent sinus disease.  The indication was sinusitis.  In a September 2011 statement, the Veteran indicated that his sinus problems began when he was in the field for night combat training.  His nose began to bleed and continued for three hours.  Thus, since the last final denial there is evidence of a chronic sinus disability and reports of in-service symptoms.
As to the Veteran's right shoulder claim, the prior final denials found no evidence of a current chronic right shoulder disability.  In December 1996, the Veteran was diagnosed with impingement right shoulder.  A September 1999 x-ray of the right shoulder showed minimal acromioclavicular joint separation, but otherwise within normal limits.  A July 2004 VA treatment record included a finding of rotator cuff syndrome not otherwise specified.  In May 2008, the Veteran reported pain in the right shoulder since trying to balance on the shoulder two days previously.  X-rays showed questionable early acromioclavicular separation without evidence of fracture and joint space narrowing consistent with early arthritis.  MRI showed a possible labral tear.  In December 2008, the Veteran reported right shoulder pain since falling on his outstretched arm in May 2008.  The assessment was right rotator cuff syndrome.  A contemporaneous MRI was consistent with tendinopathy.  A December 2009 MRI showed high grade partial tears involving the distal aspect of the supraspinatus and infraspinatus tendon at their insertion of the greater tuberosity.  There also was supraspinatus and infraspinatus tendonitis.  Thus, the Veteran now has evidence of a current chronic right shoulder disability.

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above lay and medical evidence suggests a possible association between the Veteran's right shoulder, sinus, psychiatric, and bilateral ankle problems and his military service and/or service-connected disability.  At the very least, this new evidence raises a reasonable possibility of substantiating the claims and constitutes new and material evidence sufficient to reopen the Veteran's claims.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claims of entitlement to service connection for an acquired psychiatric disorder, sinus disability, right shoulder disability, and bilateral ankle disability on the merits. 

Service Connection

The Veteran asserts that he incurred injury to a front tooth during a football game. 

The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150, DCs 9900-9916.  Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment has been referred to the RO/AMC for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.

The service treatment records are negative for complaints, findings or diagnosis of a tooth injury.  The service treatment records do indicate that the Veteran was treated at the hospital emergency room in March 1982 after being hit in the nose during a football game by the forearm of another player.  He reported tenderness, pain and numbness in the nose area and pain in his front teeth. The assessment was contusion of the noise; rule out sinusitis.  Although the Veteran reported, on this one occasion, that he felt pain in his front teeth, there was no follow up in this regard, and there was no further mention during service of tooth pain or a dental injury. 

Likewise, there is no current evidence of a tooth injury. The Veteran indicated in his August 2004 hearing that there were relevant private dental records that had not been associated with the claims file.  Specifically, the Veteran maintains that he had to have his tooth pulled due to the injury in service, and that he could provide records to that effect from his private dental provider.  He also reported that he had experienced more than 10 years of pain in the front tooth as a result of the March 1982 in-service injury.  The AMC attempted to obtain those records on remand; however no records were located or identified by the Veteran.    

Considering the pertinent evidence in light of the above, the Board finds that the Veteran does not have a dental disorder for VA compensation purposes.

As noted above, replaceable missing teeth and periodontal gum disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.

In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection could be allowed.  The Veteran contends only that he injured a tooth during a 1982 football game in service and a service treatment record supports that claim, but the record fails to include any finding of trauma to the tooth with resulting loss of maxilla or mandible.  As noted above, multiple requests have been made for the Veteran to provide authorization for his private dental records or indicating that he could provide the records directly to VA.  The Veteran has never at any time alleged incurring an injury to the mandible or maxilla.  In other words, none of the DCs, 9900 through 9916, apply in this case.

There is simply no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental disorder, as there is simply no medical or dental evidence that the Veteran has a disorder falling under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder, for compensation purposes.

In reaching the conclusions above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Earlier Effective Date

With regard to the issue of an earlier effective date for the grant of service connection for degenerative joint disease of the left knee, the Board, in its October 2005 remand inadvertently determined that service connection for degenerative joint disease of the left leg had been granted and that there was a pending unadjudicated claim of service connection for degenerative joint disease of the left knee.  As such, the Board, in turn, determined that the earlier effective date claim for degenerative joint disease of the left leg had to be deferred pending the adjudication of the inextricably intertwined claim of service connection for degenerative joint disease of the left knee.  This is incorrect, because service connection was granted for degenerative joint disease of the left knee, not the leg (as this is not a joint) and, thus, there is no unadjudicated inextricably intertwined claim with respect to the earlier effective date claim.  In light of the foregoing, the Board will proceed with adjudication of the claim. 

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). 

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time. 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought. 

Moreover, if a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of a VA examination or VA hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  Id.  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In evaluating evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

In this case April 2, 2001, currently is assigned as the effective date for the grant of service connection for arthritis of the left knee.  The Veteran's claim, received on that date was not specifically a claim of service connection for arthritis; rather, it involved a claim for an increased rating for the service-connected left knee condition.  The Veteran's service-connected left knee patellofemoral joint syndrome was rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Based on the April 2001 claim for increase, x-rays of the left knee were obtained and the Veteran was afforded a VA examination in May 2001.  The x-rays revealed early degenerative changes of the left knee. 

Under 38 C.F.R. § 4.71a, DC 5003 degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Ratings under DC 5257 are based on lateral instability and/or subluxation of the knee. 

VA's General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both arthritis and instability provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 (1997).  The basis for this opinion was that the applicable rating criteria "suggest that those codes apply either to different disabilities or to different manifestations of the same disability..."  Id.  

VA examination in May 1998 included x-ray evidence of the left knee.  At that time, there were no degenerative findings on x-ray.  There is no medical evidence of record between May 1998 and the x-ray report of May 2001 showing objective evidence of arthritis on x-ray. 

Although this award stemmed from the Veteran's request for an increased rating, the ultimate result was a separate grant of service connection.  As such, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.157.  

In this case, on November 28, 1990, the Veteran submitted a document that stated, in relevant part, "Please include arthritis as service related caused by my present conditions knee [and] leg condition."  In its February 2012 Memorandum Decision, the Court found this statement "clearly expresses his intent to apply for a benefit."  Although somewhat unclear on its face as to the location of the claimed arthritis, the Board will resolve doubt in his favor and find that the above statement referred to his left knee.  In that regard, February 1983 x-rays at the time of his VA examination did not show arthritis in the left knee.  A May 1986 private record, however, included an assessment of rule out arthritis.  An October 1987 private record indicated a provisional diagnosis of traumatic arthritis of the left knee.  A December 1987 private record noted that x-rays of the left knee showed early narrowing of the patella-femoral joint and diagnosed early osteoarthritis, left knee.  Thus, at the time of the November 28, 1990 statement there was medical evidence of left knee arthritis and the Board will presume that the Veteran's claim for arthritis was for the left knee, as the other joints mentioned in the November 1990 statement (bilateral ankles and right shoulder) did not have diagnoses of arthritis at that time.  As such, a claim for entitlement to service connection for arthritis of the left knee was raised in November 1990.  That claim remained unadjudicated for multiple years.

In September 1996, the RO received a letter from the Veteran's representative requesting increased ratings for the Veteran's service-connected left leg and knee conditions.  In a June 1997 rating decision, the RO continued the 10 percent ratings for left patellofemoral joint syndrome with accessory ossification and painful pre-tibial scarring of the left leg with periostitis.  The rating decision did not address the Veteran's arthritis claim.  In August 1997, the Veteran submitted a letter expressing dissatisfaction with that determination.  A December 1997 SOC continued the 10 percent ratings and the Veteran filed a timely VA Form 9 in January 1998.  Thereafter, a July 14, 1998 SSOC increased the 10 percent rating for left patellofemoral joint syndrome to 20 percent, effective September 13, 1996, and continued the 10 percent rating for painful pre-tibial scarring of the left leg with periostitis.  

In a subsequent July 1998 letter, the Veteran wrote, "In reference to the Supplemental Statement of the Case dated 7-14-98, please be advised that this action satisfies my appeal and I wish to withdraw my appeal of the Board of Veterans Appeals on these issues only.  I want to continue my Notice of disagreement on the issues of Back and Ankle.  I have not received a Statement of the Case on these issues as of today."

The Board will not consider the foregoing a withdrawal of his pending and unadjudicated claim for service connection and a separate rating for arthritis of the left knee.  A valid withdrawal must include the Veteran's name, VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b).  The regulation also indicates that if the appeal is not withdrawn in its entirety that the Veteran must specifically list the issues withdrawn from the appeal.  In this case, the Veteran indicated in the July 1998 letter that he was withdrawing his increased rating claims on appeal that had been addressed in the July 1998 SSOC, which included his service-connected left patella-femoral syndrome.  The issue of entitlement to service connection and a separate rating for arthritis of the left knee was not addressed in the July 1998 SSOC.  Moreover, the July 1998 statement specifically indicated that he was not withdrawing all his claims, as he referenced additional claims for service connection that he did not wish to withdraw.  As such, the July 1998 withdrawal did not contemplate his pending and unadjudicated left knee arthritis claim.

Therefore, there was a pending and unadjudicated claim for service connection and a separate rating for arthritis of the left knee from November 28, 1990.  The Veteran had a diagnosis of left knee arthritis at that time, as evidenced by the private records discussed above.  The Board recognizes that subsequent VA x-rays found no left knee arthritis; however, affording the Veteran the benefit of the doubt the Board will presume that left knee arthritis existed from some time prior to November 28, 1990.

 In light of the foregoing, the Board finds that the earliest effective date available for the Veteran's service-connected left knee arthritis is November 28, 1990.  Prior to that date there was no pending claim for entitlement to service connection for the left knee, and the assignment of an effective date prior to that date is not warranted.



ORDER

New and material evidence having been received, the claim for entitlement to service connection for a nervous condition is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for a bilateral ankle disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for a sinus disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for a right shoulder disability is reopened; the appeal is granted to this extent only.

Entitlement to service connection for a tooth injury, for purposes of compensation, is denied.

Entitlement to an effective date of November 28, 1990, but no earlier, for the grant of service connection for degenerative joint disease of the left knee is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Right Shoulder, Bilateral Ankles, Left Hip, Sinus

The Board finds that a VA medical examination is necessary for each of these claims.  In each case, the Veteran has reported that the disability either began in service, was aggravated during service, or was caused or aggravated by his service-connected left knee disability.  In light of the Veteran's diagnoses, reports suggesting such relationships, and the absence of any examinations to date, the Board concludes that VA examinations are necessary.

Acquired Psychiatric Disorder

As noted above, since the last final adjudication the Veteran has been diagnosed with multiple psychiatric disorders, including dysthymia, mood disorder, major depressive disorder, anxiety, PTSD, and schizoaffective disorder.  The Veteran has reported that his psychiatric problems were caused or aggravated by his service-connected left knee disability.  In that regard, in a September 2011 letter, the Veteran indicated symptoms that included an inability to concentrate, severe headaches, suicidal thoughts, and auditory and visual hallucinations to his diagnosed paranoid schizophrenia.  

A VA examination has not been conducted to consider the etiology of many of the psychiatric disorders diagnosed within the appellate time period.  That said, in April 2013 the Veteran was afforded a VA mental health examination.  At that time, the examiner noted diagnoses of schizoaffective disorder with paranoid features.  The examiner concluded that the Veteran's reported depression was less likely than not proximately due to or the result of his service-connected left knee disability.  The rationale was that the Veteran's depression was symptomatic of his schizoaffective disorder and possibly his abuse of alcohol.

A May 2013 VA mental health record, however, indicated that the Veteran's diagnosis of schizoaffective disorder was incorrect and that he also did not give a history consistent with PTSD or another affective disorder.

In any case, there are multiple psychiatric disorders diagnosed within the appellate time period and an opinion as to the etiology of these disorders is not of record.  As such, a remand is required to afford the Veteran an examination.


Stomach Ulcer

As to the Veteran's stomach ulcer claim, in an August 2004 statement he discussed how he believed his years of taking Motrin for his left leg and knee pains ultimately caused him to develop a stomach ulcer.  His ulcer manifested around the same time as he became allergic to Motrin.  An April 2010 VA treatment record noted a history of ulcer on NSAIDs, which suggests a link between the Motrin and the Veteran's ulcer.  As no VA examination has been conducted in this case, a remand is required.

Bilateral Thighs

An August 2015 VA peripheral nerves examination included a diagnosis of left leg radiculopathy.  The Veteran complained of left-sided numbness that included the thigh, feet, and toes.  He contended that the numbness began in 1983.  The Veteran had symptoms of moderate pain and numbness in the left lower extremity.  Left knee and ankle muscle strength was decreased.  Sensation was decreased in the left thigh/knee.  There was a finding of mild, incomplete paralysis of the left sciatic and anterior crural (femoral) nerves.  The examiner concluded that it was less likely than not that the Veteran's left leg radiculopathy, with associated thigh, foot, and toe symptoms, was proximately due to or the result of the Veteran's service-connected left knee disability.  The rationale was that the problems were most probably the result of radiculopathy due to a chronic low back disability.

The above opinion failed to consider whether the Veteran's service-connected left knee disability aggravated the diagnosed left leg radiculopathy.  In light of the foregoing, the Board concludes that a remand is required to consider whether the left leg radiculopathy (and any right thigh disability diagnosed on examination) was caused or aggravated by the Veteran's service-connected left knee disability.

Left Leg Varicose Veins / Stasis Ulcer

The Veteran was afforded a VA examination for this claim in June 2009, wherein the examiner concluded that the claimed disabilities were less likely than not related to military service.  The rationale for that opinion, however, was merely that the service treatment records did not show varicose veins during service.  The Board does not find this opinion to be adequate in light of the Court's holding in Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006) that lay evidence cannot be discounted on the sole basis that service treatment records do not document the reported disability.  As such, a new medical opinion is necessary as to whether the Veteran's claimed varicose vein / stasis ulcer disability of the left leg was incurred in or is otherwise related to military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA medical examination for his claimed right shoulder disability.  The electronic claims file must be provided to the examiner for review and the examiner must note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

(a) Is it clear and unmistakable (i.e. undebatable) that a diagnosed right shoulder disability preexisted military service?  Please state upon what facts and medical principles the opinion is based.  In that regard, the examiner's attention is directed to the January 1981 and February 1982 Reports of Medical History noting a 1973 right arm and shoulder injury that was described as "muscle spasm;" and the June 1979 and January 1981 Reports of Medical Examination showing normal upper extremities. 

(b) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a right shoulder disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease.  Please state upon what facts and medical principles the opinion is based.  In that regard, the examiner's attention is directed to the August 1982 Report of Medical History, in which the Veteran reported frequent right shoulder pain, but the contemporaneous Report of Medical Examination finding of normal upper extremities.

(c) If a response above is negative, or additional right shoulder disabilities are diagnosed, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran currently has a right shoulder disability that (i) was incurred in or is otherwise related to military service or was (ii) caused or (iii) aggravated (i.e., worsened) beyond the natural progress by a service-connected disability, including his left knee disability. 

To reiterate, a complete rationale for each opinion offered must be included in the report, and an explanation of the medical principles involved would be of considerable assistance to the Board. 

2.  Schedule the Veteran for appropriate VA medical examination for his claimed sinus disability.  The electronic claims file must be provided to the examiner for review and the examiner must note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

(a) Is it clear and unmistakable (i.e. undebatable) that a diagnosed chronic sinus disability preexisted military service?  Please state upon what facts and medical principles the opinion is based.  In that regard, the examiner's attention is directed to the February 1982 Report of Medical History noting a history of sinusitis at age 27.

(b) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a preexisting sinus disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease.  Please state upon what facts and medical principles the opinion is based.

(c) If a response above is negative, or additional sinus disabilities are diagnosed, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran currently has a sinus disability that was incurred in or is otherwise related to military service. 

To reiterate, a complete rationale for each opinion offered must be included in the report, and an explanation of the medical principles involved would be of considerable assistance to the Board.  

3.  Schedule the Veteran for appropriate VA examination(s) for his claimed (i) bilateral ankle, (ii) varicose vein / stasis ulcer, (iii) bilateral thigh, and (iv) left hip disabilities.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral ankle, varicose vein / stasis ulcer, bilateral thigh, or left hip disability: (1) was incurred in or is otherwise related to military service or (2) was caused or aggravated (i.e., worsened) beyond the natural progress by his service-connected left knee disabilities. 

The examiner should provide a complete rationale for any opinion provided.

4.  Schedule the Veteran for appropriate VA examination for his claimed stomach ulcer disability.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed stomach ulcer: (1) was incurred in or is otherwise related to military service or (2) was caused or aggravated (i.e., worsened) beyond the natural progress by his service-connected left knee disabilities, or due to the prescription of medication (including Motrin) for the service-connected disability. 

The examiner should provide a complete rationale for any opinion provided.

5.  Schedule the Veteran for appropriate VA examination(s) for his claimed psychiatric disorder.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that psychiatric disorder diagnosed at the time of examination or at any point during the appellate timeframe (including dysthymia, mood disorder, major depressive disorder, anxiety, PTSD, and schizoaffective disorder): (1) was incurred in or is otherwise related to military service or (2) was caused or aggravated (i.e., worsened) beyond the natural progress by his service-connected disabilities, including his left knee. 

The examiner should provide a complete rationale for any opinion provided.

6.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


